UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of April, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:01 YEAR:2009 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF MARCH 31,2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 122,144,201 100 97,263,751 100 s02 CURRENT ASSETS 67,291,429 55 50,159,933 52 s03 CASH AND SHORT-TERM INVESTMENTS 42,632,970 35 30,572,128 31 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 14,665,233 12 12,635,769 13 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3,368,523 3 2,032,956 2 s06 INVENTORIES 5,217,502 4 4,022,886 4 s07 OTHER CURRENT ASSETS 1,407,201 1 896,194 1 s08 LONG-TERM ASSETS 3,578,281 3 8,424,397 9 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENT IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 2,024,650 2 6,579,734 7 s11 OTHER INVESTMENTS 1,553,631 1 1,844,663 2 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 30,545,434 25 25,748,228 26 s13 LAND AND BUILDINGS 16,949,662 14 16,071,218 17 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36,467,043 30 28,322,779 29 s15 OTHER EQUIPMENT 4,991,963 4 4,327,935 4 s16 ACCUMULATED DEPRECIATION 29,396,501 24 23,718,895 24 s17 CONSTRUCTION IN PROGRESS 1,533,267 1 745,191 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,461,596 9 7,345,626 8 s19 OTHER ASSETS 9,267,461 8 5,585,567 6 s20 TOTAL LIABILITIES 74,191,371 100 55,903,284 100 s21 CURRENT LIABILITIES 11,867,095 16 8,783,357 16 s22 SUPPLIERS 6,839,111 9 5,283,198 9 s23 BANK LOANS 1,214,173 2 248,933 0 s24 STOCK MARKET LOANS 0 0 0 - s103 OTHER LOANS WITH COST 146,488 0 97,994 0 s25 TAXES PAYABLE 602,639 1 524,296 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 3,064,684 4 2,628,936 5 s27 LONG-TERM LIABILITIES 38,488,615 52 25,085,634 45 s28 BANK LOANS 9,451,575 13 9,134,528 16 s29 STOCK MARKET LOANS 27,872,400 38 14,967,661 27 s30 OTHER LOANS WITH COST 1,164,640 2 983,445 2 s31 DEFERRED LIABILITIES 17,043,287 23 18,239,466 33 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,792,374 9 3,794,827 7 s33 STOCKHOLDERS' EQUITY 47,952,830 100 41,360,467 100 s34 MINORITY INTEREST 5,078,816 11 3,694,098 9 s35 MAJORITY INTEREST 42,874,014 89 37,666,369 91 s36 CONTRIBUTED CAPITAL 14,608,894 30 14,815,514 36 s79 CAPITAL STOCK 10,060,950 21 10,267,570 25 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 9 4,547,944 11 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 28,265,120 59 22,850,855 55 s42 RETAINED EARNINGS AND CAPITAL RESERVES 33,051,356 69 30,828,226 75 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 355,901 1 220,632 1 s80 SHARES REPURCHASED (5,142,137) (11) (8,198,003) (20) BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 42,632,970 100 30,572,128 100 s46 CASH 33,313,529 78 727,830 2 s47 SHORT-TERM INVESTMENTS 9,319,441 22 29,844,298 98 s07 OTHER CURRENT ASSETS 1,407,201 100 896,194 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS 10,028 1 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 1,397,173 99 896,194 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,461,596 100 7,345,626 100 s48 DEFERRED EXPENSES (NET) 5,123,136 45 3,338,890 45 s49 GOODWILL 6,338,460 55 4,006,736 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS 9,267,461 100 5,585,567 100 s85 DERIVATIVE FINANCIAL INSTRUMENTS 2,309,372 25 0 0 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 6,958,089 75 5,585,567 100 s21 CURRENT LIABILITIES 11,867,095 100 8,783,357 100 s52 FOREIGN CURRENCY LIABILITIES 5,669,910 48 3,286,745 37 s53 MEXICAN PESOS LIABILITIES 6,197,185 52 5,496,612 63 s26 OTHER CURRENT LIABILITIES WITHOUT COST 3,064,684 100 2,628,936 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS - - 245,748 9 s89 ACCRUED INTEREST 463,876 15 212,056 8 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 2,283,246 75 1,915,229 73 s105 BENEFITS TO EMPLOYEES 317,562 10 255,903 10 s27 LONG-TERM LIABILITIES 38,488,615 100 25,085,634 100 s59 FOREIGN CURRENCY LIABILITIES 28,488,615 74 13,923,174 56 s60 MEXICAN PESOS LIABILITIES 10,000,000 26 11,162,460 44 s31 DEFERRED LIABILITIES 17,043,287 100 18,239,466 100 s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER 17,043,287 100 18,239,466 100 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,792,374 100 3,794,827 100 s66 DEFERRED TAXES 2,364,630 35 602,577 16 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 371,085 5 271,400 7 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 4,056,659 60 2,920,850 77 s79 CAPITAL STOCK 10,060,950 100 10,267,570 100 s37 CAPITAL STOCK (NOMINAL) 2,378,506 24 2,427,353 24 s38 RESTATEMENT OF CAPITAL STOCK 7,682,444 76 7,840,217 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 33,051,356 100 30,828,226 100 s93 LEGAL RESERVE 2,135,423 6 2,135,423 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 1,240,869 4 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 29,937,902 91 26,398,386 6 s45 NET INCOME FOR THE YEAR 978,031 3 1,053,548 3 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 355,901 100 220,632 100 s70 ACCUMULATED MONETARY RESULTS 0 0 - - s71 RESULTS FROM HOLDING NON-MONETARY ASSETS 0 0 - - s96 CUMULATIVE RESULTS FROM FOREIGN CURRENCY TRANSLATION (1,077,129) (303) (1,299,796) 589 s97 CUMULATIVE RESULTS FROM DERIVATIVE FINANCIAL INSTRUMENTS (90,926) (26) 0 0 s98 CUMULATIVE EFFECTS OF DEFERRED INCOME TAXES 0 0 - - s100 OTHER 1,523,956 428 1,520,428 689 BALANCE SHEETS OTHER CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL 55,424,334 41,376,576 s73 PENSIONSAND SENIORITY PREMIUMS 929,404 1,627,213 s74 EXECUTIVES (*) 39 33 s75 EMPLOYEES (*) 22,356 17,748 s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) 329,704,570,767 330,168,129,096 s78 REPURCHASED SHARES (*) 18,258,441,864 24,940,951,035 s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES 1,462,707 1,062,421 (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY1st TO MARCH 31, 2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 11,362,421 100 9,538,118 100 r02 COST OF SALES 6,558,495 58 5,601,070 59 r03 GROSS PROFIT 4,803,926 42 3,937,048 41 r04 GENERAL EXPENSES 2,074,468 18 1,552,529 16 r05 INCOME (LOSS) AFTER GENERAL EXPENSES 2,729,458 24 2,384,519 25 r08 OTHER INCOME AND (EXPENSE), NET (92,740) 0 (24,925) (0) r06 INTEGRAL RESULT OF FINANCING (711,546) (6) (527,994) (6) r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (312,890) (3) (185,261) (2) r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 1,612,282 15 1,646,339 17 r10 INCOME TAXES 510,200 4 476,216 5 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 1,102,082 11 1,170,123 12 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 NET CONSOLIDATED INCOME 1,102,082 11 1,170,123 12 r19 NET INCOME OF MINORITY INTEREST 124,051 1 116,575 1 r20 NET INCOME OF MAJORITY INTEREST 978,031 9 1,053,548 11 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 11,362,421 100 9,538,118 100 r21 DOMESTIC 9,412,288 83 8,038,383 84 r22 FOREIGN 1,950,133 17 1,499,735 16 r23 TRANSLATED INTO DOLLARS (***) 137,392 1 140,866 1 r08 OTHER INCOME AND (EXPENSE), NET (92,740) 100 (24,925) 100 r49 OTHER INCOME AND (EXPENSE), NET (90,963) 98 (24,740) 99 r34 EMPLOYEES' PROFIT SHARING, CURRENT 3,219 (3) 185 0 r35 EMPLOYEES' PROFIT SHARING, DEFERRED (1,442) 2 0 0 r06 INTEGRAL RESULT OF FINANCING (711,546) 100 (527,994) 100 r24 INTEREST EXPENSE 858,439 (121) 649,167 (123) r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 346,063 (49) 423,186 (80) r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET (199,170) 28 (302,013) 57 r28 RESULTS FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES 510,200 100 476,216 100 r32 INCOME TAX, CURRENT 376,586 74 1,118,262 235 r33 INCOME TAX, DEFERRED 133,614 26 (642,046) (135) (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES 13,817,607 10,292,966 r37 TAX RESULT FOR THE YEAR 1,244,399 6,024,704 r38 NET SALES (**) 49,796,581 42,644,157 r39 OPERATING INCOME (**) 15,472,745 14,433,233 r40 NET INCOME OF MAJORITY INTEREST (**) 7,728,134 8,382,460 r41 NET CONSOLIDATED INCOME (**) 8,662,615 9,187,020 r47 OPERATIVE DEPRECIATION AND AMORTIZATION 1,207,151 993,268 (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMJANUARY 1 TOMARCH 31,2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES 11,362,421 100 9,538,118 100 rt02 COST OF SALES 6,558,495 58 5,601,070 59 rt03 GROSS PROFIT 4,803,926 42 3,937,048 41 rt04 GENERAL EXPENSES 2,074,468 18 1,552,529 16 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 2,729,458 24 2,384,519 25 rt08 OTHER INCOME AND (EXPENSE), NET (92,740) 0 (24,925) (0) rt06 INTEGRAL RESULT OF FINANCING (711,546) (6) (527,994) (6) rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (312,890) (3) (185,261) (2) rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 1,612,282 14 1,646,339 17 rt10 INCOME TAXES 510,200 4 476,216 5 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 1,102,082 10 1,170,123 12 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 1,102,082 10 1,170,123 12 rt19 NET INCOME OF MINORITY INTEREST 124,051 1 116,575 1 rt20 NET INCOME OF MAJORITY INTEREST 978,031 8 1,053,548 11 QUARTERLYSTATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES 11,362,421 100 9,538,118 100 rt21 DOMESTIC 9,412,288 83 8,038,383 84 rt22 FOREIGN 1,950,133 17 1,499,735 16 rt23 TRANSLATED INTO DOLLARS (***) 137,392 1 140,866 1 rt08 OTHER INCOME AND (EXPENSE), NET (92,740) 100 (24,925) 100 rt49 OTHER INCOME AND (EXPENSE), NET (90,963) 98 (24,740) 99 rt34 EMPLOYEES' PROFIT SHARING, CURRENT 3,219 (3) 185 0 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED (1,442) 2 0 0 rt06 INTEGRAL RESULTS OF FINANCING (711,546) 100 (527,994) 100 rt24 INTEREST EXPENSE 858,439 (121) 649,167 (123) rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME 346,063 (49) 423,186 (80) rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET (199,170) 28 (302,013) 57 rt28 RESULTS FROM MONETARY POSITION 0 0 - 0 rt10 INCOME TAXES 510,200 100 476,216 100 rt32 INCOME TAX, CURRENT 376,586 74 1,118,262 235 rt33 INCOME TAX, DEFERRED 133,614 26 (642,046) (135) (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION 1,207,150 993,268 STATEMENTS OFCASH FLOWS(INDIRECT METHOD) MAIN CONCEPTS Final Printing (Thousands of Mexican Pesos) CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES 1,612,282 1,646,339 e02 + (-) ITEMS NOT REQUIRING CASH 176,679 7,929 e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES 1,536,045 1,190,944 e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES 1,340,800 594,641 e05 CASH FLOW BEFORE INCOME TAX 4,665,806 3,439,853 e06 CASH FLOWS PROVIDED OR USED IN OPERATION (447,691) 2,052,666 e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES 4,218,115 5,492,519 INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES (4,052,389) (2,266,022) e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES 165,726 3,226,497 FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES (1,933,563) (1,575,856) e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (1,767,837) 1,650,641 e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS (24,694) (1,335) e13 CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD 35,106,060 19,720,376 e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD 33,313,529 21,369,682 STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS Final Printing (Thousands of Mexican Pesos) CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH 176,679 7,929 e15 + ESTIMATES FOR THE PERIOD 178,140 59,351 e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS (1,461 ) (51,422 ) e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES 1,536,045 1,190,944 e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * 1,207,150 993,268 e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES 312,890 185,261 e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - - e24 (-) + OTHER ITEMS 16,005 12,415 e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES 1,340,800 594,641 e25 + ACCRUED INTEREST 723,654 649,167 e26 + (-) OTHER ITEMS 617,146 (54,526 ) e06 CASH FLOWS PROVIDED OR USED IN OPERATION (447,691 ) 2,052,666 e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE 3,359,698 4,611,709 e28 + (-) DECREASE (INCREASE) IN INVENTORIES (812,449 ) (323,219 ) e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE (909,222 ) (1,267,999 ) e30 + (-) INCREASE (DECREASE) IN SUPPLIERS 476,370 814,706 e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES (1,790,755 ) (1,621,599 ) e32 + (-) INCOME TAXES PAID OR RETURNED (771,333 ) (160,932 ) e08 NET CASH FLOWS FROM INVESTING ACTIVITIES (4,052,389 ) (2,266,022 ) e33 - PERMANENT INVESTMENT IN SHARES (89,490 ) (1,439,453 ) e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT (880,372 ) (865,864 ) e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT 26,745 75,606 e37 -INVESTMENT IN INTANGIBLE ASSETS (81,192 ) (36,311 ) e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS (3,028,080 ) - e10 NET CASH FLOWS FROM FINANCING ACTIVITIES (1,933,563 ) (1,575,856 ) e45 + BANK FINANCING - - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION (1,120,039 ) (242,166 ) e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION (33,226 ) (51,391 ) e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE (699,555 ) (744,925 ) e56 - REPURCHASE OF SHARES - (503,710 ) e57 + (-) OTHER ITEMS (80,743 ) (33,664 ) * IN CASE THAT THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT IT WILL HAVE TO EXPLAIN IN NOTES. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEARPREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES 9.70 % 12.27 % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) 18.06 % 22.21 % p03 NET INCOME TO TOTAL ASSETS (**) 7.09 % 9.45 % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME 0.00 % 0.00 % p05 RESULTS FROM MONETARY POSITION TO NET INCOME 0.00 % 0.00 % ACTIVITY p06 NET SALES TO NET ASSETS (**) 0.41 times 0.44 times p07 NET SALES TO FIXED ASSETS (**) 1.63 times 1.66 times p08 INVENTORIES TURNOVER (**) 5.01 times 5.40 times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 101 days 104 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) 7.59 % 9.23 % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS 60.74 % 57.48 % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY 1.55 times 1.35 times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES 46.04 % 30.79 % p14 LONG-TERM LIABILITIES TO FIXED ASSETS 126.00 % 97.43 % p15 OPERATING INCOME TO INTEREST PAID 3.18 times 3.67 times p16 NET SALES TO TOTAL LIABILITIES (**) 0.67 times 0.76 times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES 5.67 times 5.71 times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES 5.23 times 5.25 times p19 CURRENT ASSETS TO TOTAL LIABILITIES 0.91 times 0.90 times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES 359.25 % 348.07 % (**) FOR THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ 0.01 $ 0.01 d02 BASIC PROFIT PER PREFERRED SHARE (**) $ 0 $ 0 d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ 0 $ 0 d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ 0.01 $ 0.01 d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ 0 $ 0 d08 CARRYING VALUE PER SHARE $ 0.13 $ 0.11 d09 CASH DIVIDEND ACCUMULATED PER SHARE $ 0.00 $ 0.00 d10 DIVIDEND IN SHARES PER SHARE 0 shares 0 shares d11 MARKET PRICE TO CARRYING VALUE 2.51 times 3.88 times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) 110.27 times 139.08 times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) 0 times 0 times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES(1) CONSOLIDATED Final Printing S31: "DEFERRED LIABILITIES". THIS LINE INCLUDES PS.16,453,918 OF A SHORT-TERM NATURE. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. DERIVATIVE FINANCIAL INSTRUMENTS(1) CONSOLIDATED Final Printing PLEASE REFER TO OUR FORM 6-K FILED ON MAY 5, 2009. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF PAIDCAPITAL STOCK CONSOLIDATED Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 0.00000 0 112,058,596,440 0 112,058,596,440 0 821,510 0 B 0.00000 0 52,045,804,315 0 52,045,804,315 0 384,584 0 D 0.00000 0 82,800,085,006 0 82,800,085,006 0 586,206 0 L 0.00000 0 82,800,085,006 0 0 82,800,085,006 586,206 0 TOTAL 329,704,570,767 0 246,904,485,761 82,800,085,006 2,378,506 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : 329,704,570,767 NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGEFROM20 TO 5 CPOS, REPRESENTING EACH GDS. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA DATE: 4/30/2009 GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. EXECUTIVE DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: 06724 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: 06724 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: 11000 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: GILBERTO PEREZALONSO CIFUENTES POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: MARÍA ASUNCIÓN ARAMBURUZABALA LARREGUI POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: LORENZO H. ZAMBRANO TREVIÑO POSITION: DIRECTOR NAME: PEDRO ASPE ARMELLA POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: FRANCISCO JOSÉ CHEVEZ ROBELO POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: JUAN PABLO ANDRADE FRICH POSITION: ALTERNATE DIRECTOR NAME: LUCRECIA ARAMBURUZABALA LARREGUI POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: RAUL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OFINVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CORPORATIVO VASCO DE QUIROGA, PROMOTION AND DEVELOPMENT OF S.A. DE C.V. COMPANIES 109,713,505 100.00 2 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17,816,698 100.00 3 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 1,080,182 100.00 4 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 836,701,334 100.00 5 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 2,072,110 100.00 6 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 100.00 7 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 5,162,811,261 100.00 8 GRUPO DISTRIBUIDORAS INTERMEX, DISTRIBUTION OF BOOKS S.A. DE C.V. AND MAGAZINES 272,600,905 100.00 9 GT HOLDING, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 53 100.00 10 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4,109,462 100.00 11 PROMO-INDUSTRIAS PROMOTION AND DEVELOPMENT OF METROPOLITANAS, S.A. DE C.V. COMPANIES 5,202,931 100.00 12 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 76,070,313 50.00 13 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 1,500 100.00 14 TELESISTEMA MEXICANO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION 154,322,879 100.00 15 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 2,241,972 100.00 16 TELEVISA ENTERPRISES, INC PROMOTION AND DEVELOPMENT OF COMPANIES 5,000 100.00 17 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1,895,235 100.00 18 TELEVISA PAY-TV VENTURE, INC PROMOTION AND DEVELOPMENT OF COMPANIES 1,000 100.00 19 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 100.00 20 TELEVISION INDEPENDIENTE DE PROMOTION AND DEVELOPMENT OF MEXICO, S.A. DE C.V. COMPANIES 38,777,677 100.00 21 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 999 100.00 22 CAPITALIZED INTEGRAL COST OF FOR THE YEARS 1994, 1995, 1 - - FINANCING ANALYSIS OFINVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 33,000,000 30.00 137,000 52,619 2 PRODUCTORA Y COMERC. DE TV, S.A. DE C.V. TV CABLE TRANSMISSION 49 32.70 49 - 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 5,317,900 15.07 55,000 23,990 4 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A. DE C.V. CARRIER AIRLINE 15 25.00 451,126 111,581 5 DIBUJOS ANIMADOS MEXICANOS PRODUCTION OF DIAMEX, S.A. DE C.V. ANIMATED CARTOONS 1,735,560 49.00 4,384 839 6 EDITORIAL CLIO, LIBROS Y VIDEOS, PUBLISHING AND PRINTING S.A. DE C.V. OF BOOKS AND MAGAZINES 3,227,050 30.00 32,270 7,024 7 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25,000 50.00 25 1,099 8 GESTORA DE INVERSIONES COMMERCIALIZATION OF AUDIOVISUALES LA SEXTA, S.A. TELEVISION PROGRAMMING 9,589,605 40.00 3,191,546 1,005,287 9 MAS FONDOS, S.A. DE C.V. MUTUAL FUND DISTRIBUTION COMPANY 99,758 39.36 99,758 5,238 10 OCESA ENTRETENIMIENTO, S.A. DE LIVE ENTERTAINMENT IN C.V. MEXICO 14,100,000 40.00 1,062,811 461,490 11 TELEVISA EMI MUSIC, S.A DE C.V. MUSIC RECORDING 25 50.00 25 (12,032 ) 12 TELEVISION INTERNACIONAL, S.A. DE C.V. TV CABLE TRANSMISSION 4,343,399 50.00 1,028,822 360,496 13 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 4,124,986 15.00 412 7,019 TOTAL INVESTMENT IN ASSOCIATES 6,063,228 2,024,650 OTHER PERMANENT INVESTMENTS 1,553,631 TOTAL 6,063,228 3,578,281 CREDITS BREAK DOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) TIME INTERVAL TIME INTERVAL CREDITTYPE /INSTITUTION WITH FOREIGNINSTITUTION DATE OFCONTRACT AMORTIZATIONDATE INTERESTRATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 8.74 2,100,000 INBURSA, S.A. NA 10/22/2004 4/23/2012 10.35 1,000,000 1,000,000 SANTANDER SERFIN NA 4/21/2006 4/21/2016 8.98 1,400,000 INBURSA, S.A. NA 5/17/2004 5/21/2009 9.70 1,162,460 JP MORGAN CHASE BANK, NA. YES 12/21/2007 12/21/2012 3MLIBOR+.525 3,193,628 BANK OF AMERICA YES 3/31/2000 3/31/2010 LIBOR+1.25 533 35,827 LEASING DE COLOMBIA,S.A. YES 6/28/2004 6/28/2009 12.60 210 LEASING BANCOLOMBIA, S.A. YES 8/18/2007 12/17/2010 14.07 3,880 1,293 3,344 BANCO SANTANDER YES 12/15/2007 11/15/2022 UNIDAD DE FOMENTO+5.15 1,278 437 1,795 1,888 2,301 37,493 JP MORGAN CHASE BANK, NA. YES 12/1/2007 12/19/2012 3MLIBOR+.600 709,695 GE CAPITAL LEASING YES 5/1/2007 4/10/2010 LIBOR+1.50 6,138 2,117 1,431 OTHER TOTAL BANKS 1,162,460 - 1,000,000 - 1,000,000 3,500,000 12,039 39,674 6,570 1,888 3,905,624 37,493 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 8.93 4,500,000 HOLDERS YES 9/14/2001 9/13/2011 8.41 1,021,265 HOLDERS YES 3/11/2002 3/11/2032 8.94 4,258,170 HOLDERS YES 3/18/2005 3/18/2025 6.97 8,516,340 HOLDERS YES 5/6/2008 5/15/2018 6.31 7,096,950 HOLDERS YES 11/15/2005 11/15/2015 9.86 2,479,675 SECURED TOTAL STOCK MARKET 0 0 0 0 0 4,500,000 0 0 0 1,021,265 0 22,351,135 SUPPLIERS VARIOUS NA 3/31/2009 3/31/2010 2,734,426 VARIOUS YES 3/31/2009 3/31/2010 4,104,685 TOTAL SUPPLIERS 0 2,734,426 0 0 0 0 0 4,104,685 0 0 0 0 OTHER LOANS WITH COST (S103 ANDS30) VARIOUS YES 9/8/2000 9/8/2015 11.50 108,280 38,208 164,252 184,169 206,500 609,719 TOTAL OTHER LOANS WITH COST 0 0 0 0 0 0 108,280 38,208 164,252 184,169 206,500 609,719 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 1,800,694 VARIOUS YES 1,263,990 TOTAL CURRENT LIABILITIES WITHOUT COST 0 1,800,694 0 0 0 0 0 1,263,990 0 0 0 0 TOTAL 1,162,460 4,535,120 1,000,000 - 1,000,000 8,000,000 120,319 5,446,557 170,822 1,207,322 4,112,124 22,998,347 NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY ARE AS FOLLOWS: $14.1939PESOS PER U.S. DOLLAR 0.0059PESOS PER COLOMBIAN PESO 0.0247PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.138,,001, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS THOUSANDS THOUSANDS THOUSANDS THOUSANDS OF DOLLARS OF PESOS OF DOLLARS OF PESOS OF PESOS MONETARY ASSETS 2,120,369 30,096,306 220,695 3,132,523 33,228,829 LIABILITIES POSITION 2,518,590 35,748,615 108,514 1,540,237 37,288,852 SHORT-TERM LIABILITIES POSITION 296,875 4,213,814 105,094 1,491,694 5,705,508 LONG-TERM LIABILITIES POSITION 2,221,715 31,534,801 3,420 48,543 31,583,344 NET BALANCE (398,221) (5,652,309) 112,181 1,592,286 (4,060,023) NOTES MONETARYASSETS INCLUDEU.S.$72,-TERM TEMPORARY INVESTMENTS. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. 14.1939PESOS PER U.S. DOLLAR 18.8637PESOS PER EURO 11.2718 PESOS PER CANADIAN DOLLAR 3.8424 PESOS PER ARGENTINEAN PESO 0.5947PESOS PER URUGUAYAN PESO 14.1939PESOS PER PANAMANIAN BALBOA 0.0247PESOS PER CHILEAN PESO 0.0059PESOS PER COLOMBIAN PESO 4.5060PESOS PER PERUVIAN NUEVO SOL 12.4769 PESOS PER SWISS FRANC 6.6018PESOS PER STRONG BOLIVAR 6.1344 PESOS PER BRAZILIAN REAL 20.3841 PESOS PER STERLING LIBRA 2.0769 PESOS PER CHINESE YUAN 0.1433 PESOS PER JAPANESE YEN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.31,583,344 IS REPORTED AS FOLLOWS: REF. S27 LONG-TERM LIABILITIES PS.28,488,615 REF. S69 OTHER LONG-TERM LIABILITIES PS.3,094,729 DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG-TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$(OF WHICH APPROXIMATELY U.S.$71.9 MILLIONARE OUTSTANDING AS OF MARCH 31, 2009), U.S.$500 MILLION SENIOR NOTES, U.S.$, U.S.$300 MILLION SENIOR NOTES AND PS. 4,TELEVISA, S.A.B. WITH MATURITY IN2011, 2018, 2025, 2, RESPECTIVELY, CONTAINS CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACKTRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$, ISSUED BY CABLEMÁS, S.A. DE C.V., ("CABLEMÁS") WITH MATURITY IN 2015, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,RESTRICTED PAYMENTS, DIVIDENDS, INVESTMENTS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT MARCH 31, 2009, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES 0 0 TRANSMISSION STATIONS BROADCAST STATIONS 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS ALAMEDA FILMS, S.A DOMESTIC CHURUBUSCO, S.A.DE C.V. DOMESTIC CINEMATO GRAFICA, RODRIGUEZ, S.A.DE C.V. DOMESTIC DIANA INTERNACIONAL FILMS, S.A. DE C.V. DOMESTIC ESTUDIO MEXICO FILMS, S.A. DE C.V. DOMESTIC ARMANDO RENE DUARTE OSORIO DOMESTIC CINE FALCON PRODUCCIO- NES, S.A. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC GUSTAVO ALATRISTE RODRIGUEZ DOMESTIC NUVISION, S.A. DOMESTIC PELICULAS RODRIGUEZ, S.A. DE C.V. DOMESTIC PELICULAS Y VIDEOS INTERNACIO- NALES, S.A. DE C.V. DOMESTIC PRODUCCIONES AGUILA, S.A. DE C.V. DOMESTIC PRODUCCIONES ALFA AUDIOVISUAL, S.A. DE C.V. DOMESTIC SECINE, S.A. DE C.V. DOMESTIC PRODUCCIONES TOBARI, S.A. DE C.V. DOMESTIC QUALITY FILMS, S. DE R.L. DE C.V. DOMESTIC REYNALDO PUENTE PORTILLO DOMESTIC OTHER 4 KIDS ENTERTAINMENT FOREIGN NO ALFRED HABER DISTRIBUTION, INC. FOREIGN NO ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION FOREIGN NO CONTENTFILM INTERNATIONAL LIMITED FOREIGN NO DUO ENTERTAIN VERTRIEBS GMHB FOREIGN NO RIGHS DISTRIBU- TION LIMITED FOREIGN NO CBS STUDIOS, INC. FOREIGN NO DREAM WORKS LLC. FOREIGN NO ENTERTAINMENT HEARTS ENTERTAINMENT FOREIGN NO INDEPENDENT INTERNATIONAL TELEVISION, INC. FOREIGN NO LUCAS FILM, LTD. FOREIGN NO METRO GOLDWYN MAYER INTERNATI- ONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACON, INT. FOREIGN NO MULTIFILMS BV FOREIGN NO SONY PICTURES TELEVISION INTERNATIONAL FOREIGN NO TELEMUNDO INTERNATIO- NAL, LLC. FOREIGN NO TOEI ANIMATION CO., LTD FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL STUDIOS INTER- NATIONAL, LLC. FOREIGN NO WARNER BROS. INTERNATIONAL TELEVISION FOREIGN NO OTHER COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. DOMESTIC HILTIBOLT HILTIMEXICANA, S.A. DE C.V. FOREIGN NO SWITCH CABLENETWORK MEXICO FOREIGN NO TWO OUTLET DEVICE AC 200 TVC CORPORATION FOREIGN YES COUCHE PAPER ABASTECEDORA LUMEN DOMESTIC GRUPO PAPE LERO SCRIBE DOMESTIC PAPELERA LOZANO HERMANOS DOMESTIC PAPELES PLANOS, S.A. DOMESTIC STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO M REAL FOREIGN YES MYLLIKOSKI PAPEL FOREIGN YES UPM FOREIGN NO CATALYST FOREIGN NO PAPER AND IMPRESSION PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. DOMESTIC COMPAÑÍA EXCEL SERVI GRAFICA, S.A. DE C.V. DOMESTIC OFFSET MULTICOLOR S.A. DOMESTIC IMPRESOS MOINO DOMESTIC LITOGRAFICA MAGNO GRAF, S.A. DE C.V. DOMESTIC PROCESOS INDUSTRIALES DE PAPEL, S.A. DOMESTIC BARNICES PARA EDICIONES DE LIBROS, S.A. DOMESTIC SERVICIOS PRO- FESIONALES DE IMPRESIÓN, S.A. DE C.V. DOMESTIC METROCOLOR DE MEXICO, S.A. DOMESTIC REPRODU CCIONES FOTOME CANICAS, S.A. DOMESTIC GRÁFICA LA PRENSA, S.A. DOMESTIC EDITORIAL ULTRA, S.A. DOMESTIC QUEBECOR WORLD MEXICO DOMESTIC FORMADORES Y EDITORES DE LIBROS DOMESTIC PRO-OFFSET EDI- TORIAL, LTDA. FOREIGN YES EDITORA GEMINIS FOREIGN YES EDITORES, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOM- BIANA, S.A. FOREIGN YES QUEBECOR FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES ST. IVES FOREIGN NO COLOMBO ANDINA DE IMPRESOS FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS (250,064) TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 1 3,896,050 TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MEXICO, S. DE R. L. DE C.V. BIMBO, S.A. DE C.V. DANONE DE MEXICO, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO UNILEVER DE MEXICO, S. DE R.L. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. MARCAS NESTLE, S.A DE C.V. MARKETING MODELO, S.A DE C.V. GENOMMA LAB INTERNACIONAL, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. OTHER INCOME 25,370 VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS 344,161 T.V. CABLE DE PROVINCIA, S.A. DE C.V. CABLEVISION DE SALTILLO, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELE CABLE DEL ESTADO DE MEXICO, S.A. DE C.V. TVI NACIONAL, S.A. DE C.V. TELEVICABLE DEL CENTRO, S.A. DE C.V. ADVERTISED TIME SOLD 58,175 EL PALACIO DE HIERRO, S.A DE C.V. TOYOTA MOTORS SALE DE MEXICO,S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SUAVE Y FACIL, S.A. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. COMBE DE MEXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A DE C.V. ELI LILLY Y COMPAÑÍA DE MEXICO, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. PUBLISHING: MAGAZINE CIRCULATION 9,389 155,261 TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE TU MAGAZINE ESPECIAL MARVEL SEMANAL MAGAZINE SOY AGUILA MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE MUY INTERESANTE MAGAZINE BIG BANG MAGAZINE DISNEY PRINCESAS MAGAZINE COCINA FACIL MAGAZINE PUBLISHING 122,964 FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DILTEX, S.A. DE C.V. WATA GROUP, S.A. DE C.V. ACTIVE INTERNATIONAL MEXICO, S.A. DE C.V. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. NISSAN MEXICANA, S.A. DE C.V. PRODUCCIONES INFOVISIÓN, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MEXICO, S. DE R.L DE C.V. OTHER INCOME 5,113 VARIOUS SKY: DTH BROADCAST SATELLITE 2,154,345 SKY SUBSCRIBERS PAY PER VIEW 40,487 CHANNEL COMMERCIALIZATION 22,169 KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SIGMA ALIMENTOS COMERCIAL, S.A. DE C.V. CABLE AND TELECOM: DIGITAL SERVICE 1,160,599 CABLEVISION Y CABLEMAS SUBSCRIBERS INTERNET SERVICES 275,330 SERVICE INSTALLATION 18,706 PAY PER VIEW 14,298 HERSHEY MEXICO, S. DE R.L. DE C.V. CHANNEL COMMERCIALIZATION 64,476 KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. TELEPHONY 141,710 L.G. ELECTRONICS MEXICO, S.A DE C.V. TELECOMMUNICATIONS 339,752 OTHER 9,943 OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS 118,111 OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. CINEMAS LUMIERE, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. LATIN AMERICA MOVIE THEATRES, S.A. PI DE C.V. CINEMARK DE MEXICO, S.A. DE C.V. QUALITY FILMS, S. DE R.L. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION 148,336 CLUB DE FUTBOL AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA FEDERACION MEXICANA DE FUTBOL, A.C. INTERNET SERVICES 68,382 ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. MYALERCOM, S.A. IUSACELL, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO GAMING 361,331 PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO 80,534 PEGASO, PCS, S.A. DE C.V. MARKETING MODELO, S.A DE C.V. PROPIMEX, S.A.DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. UNILEVER DE MEXICO, S. DE R.L. DE C.V. CERVEZAS CUAUHTEMOC MOCTEZUMA, S.A. DE C.V. CORPORACION NORTEAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION: 2,503 36,749 MAESTRA DE PREESCOLAR MAGAZINE GENERAL PUBLIC (AUDIENCE) EL SOLITARIO MAGAZINE DEALERS COCINA CON ALEGRIA MAGAZINE COMMERCIAL CENTERS (MALLS) MEXICO DESCONOCIDO MAGAZINE ENTREPRENEUR MAGAZINE HOLA MEXICO MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS (5,508) TELEVISION BROADCASTING: ADVERTISING TIME SOLD 67,393 INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION ZENITHGPE OTHER INCOME 52,906 VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS 185,628 DIRECTV LATIN AMERICA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV CHILE TELEVISION DIRECTV ARGENTINA ECHOSTAR SATELLITE CORPORATION ADVERTISING TIME SOLD 20,393 PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES 686,299 TELEVISA CIA PERUANA DE RADIODIFUSIÓN TELEVISA ANTENA 3 DE TELEVISION, S.A. TELEVISA TVSBT CANAL 4 DE SAO PAULO, S.A. PUBLISHING: MAGAZINE CIRCULATION 14,150 303,199 T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING 180,187 PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE 199,782 SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS 189,143 SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION 2,722 CLUB DE FUTBOL AMERICA PUBLISHING DISTRIBUTION: 3,263 65,771 SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE VEA MAGAZINE SEMANA MAGAZINE MAGALYTV MAGAZINE DISTRIBUTION, RENTALS, AND SALE 2,218 OF MOVIE RIGHTS WARNER BROS ENTERTAINMENT, INC. TOTAL 11,362,421 SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS (THOUSANDS) FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD 24,429 UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION OTHER INCOME 52,906 UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS 146,801 SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES 686,299 UNITED STATES OF AMERICA TELEVISA CIA PERUANA DE RADIODIFUSIÓN CENTRAL AMERICA TELEVISA ANTENA 3 DE TELEVISION, S.A. CARIBBEAN TELEVISA TVSBT CANAL 4 DE SAO PAULO , S.A. EUROPE TELEVISA SOUTH AMERICA TELEVISA AFRICA TELEVISA ASIA TELEVISA OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION 2,722 UNITED STATES OF AMERICA CLUB DE FUTBOL AMERICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS 2,218 UNITED STATES OF AMERICA WARNER BROS ENTERTAINMENT, INC. SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD 42,964 UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION PAY TELEVISION NETWORKS: SALES OF SIGNALS 38,827 SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA ADVERTISING TIME SOLD 20,393 PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PUBLISHING: MAGAZINE CIRCULATION 14,150 303,199 GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA GENTE MAGAZINE DEALERS PANAMA PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING 180,187 PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE 199,782 CENTRAL AMERICA SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS 189,143 UNITED STATES OF AMERICA SUBSCRIBERS PUBLISHING DISTRIBUTION: 3,263 65,771 PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE VEA MAGAZINE SEMANA MAGAZINE MAGALYTV MAGAZINE INTERSEGMENT ELIMINATIONS (5,508) TOTAL 17,413 1,950,133 PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIESAT MARCH31, 2009, INCLUDE THE FOLLOWING (MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR-DENOMINATED PROJECTS: EQUIPMENT OF THE CABLE TELEVISION NETWORK U.S.$ 39.2 U.S.$ 11.3 29% INFORMATION TECHNOLOGY PROJECTS 35.7 30.2 84% CONSTRUCTION IN PROGRESS 6.1 4.8 79% MEXICAN PESO-DENOMINATED PROJECTS: GAMING BUSINESS PROJECTS PS. 980.3 PS. 756.8 77% INFORMATION TECHNOLOGY PROJECTS 27.0 9.0 33% CONSTRUCTION IN PROGRESS 24.5 17.3 71% FOREIGN CURRENCY TRANSLATION (INFORMATION RELATED TO BULLETIN B-15) CONSOLIDATED Final Printing MONETARY ASSETS AND LIABILITIES OF MEXICAN COMPANIES DENOMINATED IN FOREIGN CURRENCIES ARE TRANSLATED AT THE PREVAILINGEXCHANGERATE ATTHEBALANCE SHEET DATE. RESULTINGEXCHANGE RATE DIFFERENCES ARE RECOGNIZED IN INCOME FOR THE YEAR, WITHIN INTEGRAL COST OF FINANCING. BEGINNING ON JANUARY 1, 2008, FOR NON-MEXICAN SUBSIDIARIES AND AFFILIATES OPERATING IN A LOCAL CURRENCY ENVIRONMENT, ASSETS AND LIABILITIES ARE TRANSLATED INTO MEXICAN PESOS AT YEAR-END EXCHANGE RATES, AND RESULTS OF OPERATIONS AND CASH FLOWS ARE TRANSLATEDAT AVERAGE EXCHANGE RATES PREVAILING DURING THE YEAR. RESULTING TRANSLATION ADJUSTMENTS ARE ACCUMULATED AS A SEPARATE COMPONENT OF ACCUMULATED OTHER COMPREHENSIVE INCOME OR LOSS IN CONSOLIDATED STOCKHOLDERS´ EQUITY. ASSETS AND LIABILITIES OF NON-MEXICAN SUBSIDIARIES THAT USE THE MEXICAN PESO AS A FUNCTIONAL CURRENCY ARE TRANSLATED INTO MEXICAN PESOS BY UTILIZING THE EXCHANGE RATE OF THE BALANCE SHEET DATE FOR MONETARY ASSETS AND LIABILITIES, AND HISTORICAL EXCHANGE RATES FOR NONMONETARY ITEMS, WITH THE RELATED ADJUSTMENT INCLUDED IN THE CONSOLIDATED STATEMENT OF INCOME AS INTEGRAL RESULT OF FINANCING. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., APRIL 30, 2009—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR FIRST QUARTER 2009.
